                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5/21/2021


 Y.S., individually and on behalf of D.F., a
 child with a disability ,

                             Plaintiff,
                                                                No. 21-CV-2159 (RA)
                        v.
                                                                       ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On March 12, 2020, Plaintiff Y.S. filed a complaint against Defendant New York City

Department of Education alleging violations of the Individuals with Disabilities Education Act.

On April 9, 2021, the Court granted Defendant’s request for an extension of its time to answer the

Complaint, ordering a response by May 19, 2021.

         Defendant has not responded to the complaint. Defendant shall do so or seek an extension

by no later than May 28, 2021. If Defendant fails to do so, and Plaintiff intends to move for default

judgment, Plaintiff shall do so by June 11, 2021.



SO ORDERED.

Dated:      May 21, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
